Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 12/28/16 has been entered.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: front-end module in claims 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “front-end module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: hardware as shown in fig. 2 no. 30, fig. 4 no. 430 (not including the PA), fig. 5 no. 434, fig. 6 no. 430 (not including the PA), fig. 7 no. 408 (not including the PA), fig. 8B.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10862430. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s “encoding” is a broader recitation than the ‘430 patent’s LVDS.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as address the above DP rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the addition of the requirement for differing lengths of LVDS lines going to the multiple FEMs requires the system to compensate for the different path delays and frequency responses (as opposed to conventional design) [see Specification para. 0089], which, in combination with the other limitations, is non-obvious over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-10 and 12-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20160204809 A1, of record) in view of Maehata (US 20150103945 A1, of record).

Regarding claims 1 and 12, Pratt discloses an envelope tracking system [fig. 3] comprising:
a signal measuring device configured to determine a size of a radio frequency input signal (CFR limits the dynamic range by limiting the crest (i.e., “size”) of the signal (i.e., RF) [fig. 3 no. 306]);
an envelope tracking control signal to obtain an envelope tracking control signal, the envelope tracking control signal based at least in part on the size of the radio frequency input signal (The envelop tracking module adjusts the power amp (PA) (i.e., encoded in that it controls the PA) [para. 0052]); and
an envelope tracker configured to provide a supply voltage to a power amplifier, the supply voltage based at least in part on the envelope tracking control signal [fig. 3 no. 306, 207].
Although Pratt discloses an envelope tracking control signal, as discussed above, Pratt does not explicitly disclose a bit-encoder. However, these concepts are well known as disclosed by Maehata.
In the same field of endeavor, Maehata discloses:
a bit-encoder configured to encode [fig. 1 no. 70].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt with Maehata. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of preventing transition time fluctuation [Maehata para. 0164, 169].

Regarding claims 5 and 15, Pratt and Maehata disclose everything claimed, as applied above.
Maehata further discloses:
wherein the bit-encoder includes a sigma-delta modulator [fig. 1 no. 25].

Regarding claim 6, Pratt and Maehata disclose everything claimed, as applied above.
Maehata further discloses:
further comprising a lookup table storing a plurality of envelope tracking control values [fig. 17a no. 712].

Regarding claim 7, Pratt and Maehata disclose everything claimed, as applied above.
Pratt further discloses:
wherein the envelope tracking control signal is generated based at least in part on the size of the radio frequency input signal [fig. 3] or a selection of an envelope tracking control value from the plurality of envelope tracking control values.

Regarding claims 9 and 18, Pratt and Maehata disclose everything claimed, as applied above.
Pratt further discloses:
wherein the envelope tracker includes a digital to analog converter configured to convert the encoded envelope tracking control signal to an analog signal [fig. 3 no. 252].

Regarding claim 10, Pratt and Maehata disclose everything claimed, as applied above.
Pratt further discloses:
wherein the envelope tracker includes a driver configured to generate the supply voltage [fig. 3 (driver going from no. 306 to 207)].

Regarding claim 13, Pratt and Maehata disclose everything claimed, as applied above.
Pratt further discloses:
wherein the wireless device includes a plurality of front-end modules, at least some of the front-end modules including one or more power amplifiers configured to process signals of different frequency bands than at least some other of the front-end modules [para. 0104].

Regarding claim 16, Pratt and Maehata disclose everything claimed, as applied above.
Maehata further discloses:
wherein the transceiver further includes a non-volatile storage configured to store a mapping of a plurality of radio frequency input size values to a plurality of envelope tracking control values [fig. 17a no. 712, 17b, par. 0187].

Regarding claim 17, Pratt and Maehata disclose everything claimed, as applied above.
Pratt and Maehata further disclose:
wherein the envelope tracking control signal is determined based at least in part on the size of the radio frequency input signal [Pratt fig. 3] and the mapping of the plurality of radio frequency input size values to the plurality of envelope tracking control values [Maehata fig. 17 no. 712].

Regarding claim 19, Pratt and Maehata disclose everything claimed, as applied above.
Pratt further discloses:
wherein the envelope tracker includes a driver configured to modify a voltage received from a battery to obtain the supply voltage for the power amplifier [fig. 3 (driver going from no. 306 to 207), where a wireless device is battery operated].

Claims 2-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt and Maehata as applied to claim 1 above, and further in view of Kojima (US 20130342383 A1).

Regarding claim 2, Pratt and Maehata disclose everything claimed, as applied above.

In the same field of endeavor, Kojima discloses:
wherein the signal measuring device determines the size of the radio frequency input signal by determining an amplitude of I and Q components of a baseband signal associated with the RF input signal [para. 0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt and Maehata with Kojima. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of determining the amplitude of the received signal [Kojima para. 0107].

Regarding claim 3, Pratt, Maehata, and Kojima disclose everything claimed, as applied above.
Kojima further discloses:
wherein determining the amplitude of the radio frequency input signal includes obtaining the absolute value of the amplitude of the I and Q components associated with the RF input signal [para. 0107].

Regarding claim 4, Pratt, Maehata, and Kojima disclose everything claimed, as applied above.
Kojima further discloses:
wherein the signal measuring device implements a coordinate rotation digital computer algorithm (Complex (i.e., I/Q) signals is based on a coordinate rotation algorithm [para. 0107]).

claim 11, Pratt and Maehata disclose everything claimed, as applied above.
Although Pratt discloses input signals, as discussed above, Pratt and Maehata do not explicitly disclose wherein the size of the radio frequency input signal comprises an instantaneous amplitude of the radio frequency input signal. However, these concepts are well known as disclosed by Kojima.
In the same field of endeavor, Kojima discloses:
wherein the size of the radio frequency input signal comprises an instantaneous amplitude of the radio frequency input signal [para. 0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt and Maehata with Kojima. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of determining the amplitude of the received signal [Kojima para. 0107].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt and Maehata as applied to claim 1 above, and further in view of Tymchuk (US 20040027261 A1).

Regarding claim 8, Pratt and Maehata disclose everything claimed, as applied above.
Although Pratt discloses configured to communicate the encoded envelope tracking control signal from the bit-encoder to the envelope tracker, as discussed above, Pratt and Maehata do not explicitly disclose further comprising a pair of low-voltage digital differential signaling lines. However, these concepts are well known as disclosed by Tymchuk.
In the same field of endeavor, Tymchuk discloses:
further comprising a pair of low-voltage digital differential signaling lines [para. 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt and Maehata with Tymchuk. One of ordinary skill in the art would .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt, Maehata, Kojima, and Tymchuk.

Regarding claim 20, Pratt discloses a method of envelope-tracking a radio frequency signal [fig. 3], the method comprising:
determining an expected size of the radio frequency signal [fig. 3 no. 306].
determining a control signal based at least in part on the expected size of the RF signal, the control signal indicating a voltage envelope for the radio frequency signal [para. 0052];
providing the encoded control signal to an envelope tracker [fig. 3 no. 306].
Although Pratt discloses an envelope tracking control signal, as discussed above, Pratt does not explicitly disclose using a digital bit encoder to obtain an encoded control signal. However, these concepts are well known as disclosed by Maehata.
In the same field of endeavor, Maehata discloses:
using a digital bit encoder to obtain an encoded control signal [fig. 1 no. 70].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt with Maehata. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of preventing transition time fluctuation [Maehata para. 0164, 169].
Although Pratt discloses an envelope tracking control signal, as discussed above, Pratt and Maehata do not explicitly disclose receiving I and Q components of a radio frequency signal; and based 
In the same field of endeavor, Kojima discloses:
receiving I and Q components of a radio frequency signal [para. 0107]; and
based on a measurement of the I and Q components [para. 0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt and Maehata with Kojima. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of determining the amplitude of the received signal [Kojima para. 0107].
Although Pratt discloses control signal, as discussed above, Pratt, Maehata, and Kojima do not explicitly disclose converting the control signal to a low-voltage digital differential signaling format. However, these concepts are well known as disclosed by Tymchuk.
In the same field of endeavor, Tymchuk discloses:
converting the control signal to a low-voltage digital differential signaling format [para. 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt, Maehata, and Kojima with Tymchuk. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of communicating to a bus [Tymchuk para. 0023].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2465